Citation Nr: 1131243	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as secondary to a service connected left knee disability. 

2.  Entitlement to service connection for shortness of breath, claimed as secondary to a service connected left knee disability.

3.  Entitlement to an evaluation in excess of 40 percent for traumatic arthritis of the lumbar spine.  

4.  Entitlement to an evaluation in excess of 30 percent for the residuals of a right knee disability prior to June 18, 2008 and in excess of 40 percent from June 18, 2008. 

5.  Entitlement to an evaluation in excess of 20 percent for a right Achilles tendon rupture.

6.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left shoulder.  

7.  Entitlement to an evaluation in excess of 30 percent for limitation of extension of the left knee.  

8.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Columbia, South Carolina, Regional Office.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a heart condition and shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for increased evaluations for traumatic arthritis of the lumbar spine, right knee, right Achilles tendon rupture, traumatic arthritis of the left shoulder, extension of the left knee, and traumatic arthritis of the left knee is requested.


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran for traumatic arthritis of the spine, right knee, right Achilles tendon rupture, traumatic arthritis of the left shoulder, extension of the left knee, and traumatic arthritis of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted an Appeal Status Request Form in August 2010 which stated that he wished to withdraw his appeals for increased evaluations for traumatic arthritis of the lumbar spine, right knee, right Achilles tendon rupture, traumatic arthritis of the left shoulder, extension of the left knee, and traumatic arthritis of the left knee and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeals for increased evaluations for traumatic arthritis of the lumbar spine, right knee, right Achilles tendon rupture, traumatic arthritis of the left shoulder, extension of the left knee, and traumatic arthritis of the left knee are dismissed. 


REMAND

The Veteran contends that he has developed a heart disability and shortness of breath secondary to his service connected left knee disability.  The Veteran notes that his service connected left knee gave way and caused him to fall in the summer of 2004.  This resulted in injuries to his right knee and right Achilles tendon, and service connection has already been established for these disabilities as secondary to the left knee disability.  Subsequently, when the Veteran went in for surgical repair of his right Achilles tendon, an electrocardiogram (EKG) noted evidence of an old myocardial infarction.  The Veteran notes that a private EKG conducted in 2003 did not show such a finding.  The Veteran states that the injuries at the time of his 2004 fall caused him severe pain, and he recalls feeling tightness in his chest.  He argues that he must have had a mild heart attack at the time of his fall, and believes that this resulted in damage to his heart and disability that includes shortness of breath.  

A review of the record shows that a private EKG conducted in 2003 was normal.  Records relating to the Veteran's right knee and right Achilles tendon injury show that the Veteran's left knee gave way and caused him to fall on or about June 2004.  A VA EKG conducted in March 2005 showed an inferior infarct of undetermined age.  April 2007 testing revealed reversible inferolateral and inferoseptal wall ischemia, and small fixed inferior infarct scar.  

However, the Board notes that the Veteran states he sought treatment at the Greenville, South Carolina, VA medical clinic for his right knee and Achilles tendon injuries the day after his fall.  These records are not in the claims folder.  The Board believes that they might be useful, in that they may record the Veteran's complaints of chest pain or otherwise contain useful information pertaining to the heart.  

In addition, the Board further notes that the Veteran has not been afforded a VA medical examination of his current disability in order to determine whether or not he had a heart attack or other cardiac damage as a result of his 2004 fall.  The Board finds that the Veteran should be scheduled for such an examination.  The examiner should also determine whether or not the Veteran's shortness of breath is a symptom of his heart disability, or a separate disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all treatment records pertaining to treatment of the Veteran from the Greenville, South Carolina, Medical Center dating from May 2004 to September 2004 and associate them with the claims folder.  Of particular interest are the records of the initial treatment of the Veteran after his fall. 

2.  Schedule the Veteran for a VA examination of his claimed heart disability.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case, and the examination report should reflect that it has been reviewed.  After completion of the examination and record review, the examiner should attempt to express the following opinions.

a) Does the Veteran currently have a heart disability?  If so, what is the diagnosis of this disability?  Is this the type of disability that is the residual of a myocardial infarction?

b) If the Veteran is determined to have a heart disability, is it as likely as not (50 percent probability or more) that this disability is the result of the pain and stress from the injuries he received when he fell as a result of his service connected left knee in the summer of 2004?  

c) If the heart disability is not the result of the 2004 fall, is it as likely as not that it was aggravated (increased in severity beyond natural progression) by the fall? 

d) Does the Veteran have a diagnosis of a chronic disability manifested by shortness of breath that is separate from any heart disability?  If so, what is the diagnosis?  If not, please state whether or not the Veteran's complaints of shortness of breath are part and parcel of his heart disability.  

e) If the Veteran is determined to have a separate disability manifested by shortness of breath that is separate from a heart disability, is it as likely as not (50 percent probability or more) that this disability is the result of the pain and stress from the injuries he received when he fell as a result of his service connected left knee in the summer of 2004?  

f) If a separate shortness of breath disability is not the result of the 2004 fall, is it as likely as not that it was aggravated (increased in severity beyond natural progression) by the fall? 

The reasons and bases for all opinions should be provided in detail.  If the examiner finds that they are unable to provide a requested opinion without resorting to speculation, the reasons and bases for that conclusion should also be noted, and any evidence that can be obtained to provide the opinion should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


